DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant's arguments filed 13 July 2022 have been fully considered.  Some are persuasive, and some are not persuasive.  Examiner addresses Applicant’s arguments below for the sake of completeness of the record.
	Applicant argues that there is no reason to combine the mobile scanner of Feng (US-2020/0158875) with the stationary scanners of Shenkar (US-2015/0323672).  Applicant further alleges that, in “Shenkar, there is no information about benefits or problems with the same or different scanner, and therewith possibly different/lower accuracy, with respect to higher accuracy scanners.”  Applicant further argues that “Feng relates only to a single scanner. Thus, a skilled person would not implement a mobile scanner as the second scanner because neither Shenkar nor Feng teach a second mobile scanner.”  Additionally, Applicant argues that “there is no suggestion in any one of the documents to consider a lower accuracy of a mobile
scanner. Moreover, there is no suggest to implement the inventive solution recited in the claims of the stationary and mobile scanners as claimed. Applicant submits that the correction disclosed in Feng has nothing to do with a lower accuracy of the mobile scanner compared to a higher stationary scanner.”
	Examiner replies that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.  See also MPEP § 2141(II)(C).
	Among the possibilities discussed in Shenkar is using two stationary scanners, and moving one of the scanners to obtain a second set of 3D point cloud data.  Using a mobile scanner, as taught by Feng, would be an obvious improvement over Shenkar for the reasons set forth on page 4 of the previous Office Action (mailed 22 April 2022).  Naturally, the mobile scanner would applied in place of the stationary scanner that is to be moved, since to do otherwise would be illogical.  Therefore, the combination is valid and the claim language disputed above is taught by the combination of Shenkar and Feng.
	Applicant argues that neither Shenkar nor Feng relate to one of the images or point clouds as a “right” or “better” one, since there is no difference in scanners relating to accuracy; and that, even if there were, it is not apparent why the second point cloud would be affected (as claimed) rather than the first point cloud.
	Examiner replies that, as discussed in the relevant portion of the rejection of claim 1 in the previous Office Action, the positional accuracy of the second 3D point cloud is increased by minimizing the cost function and aligning the second 3D point cloud with the first 3D point cloud using the overlap region as a positional reference, and thus producing the relative transformation.  While there is no expressly disclosed difference in accuracy of the physical scanners, the claim language does not require such a feature.  Rather, the claim language requires that “the positional accuracy of individual points or cluster of points of the second 3D point cloud is increased by automatically referencing second scanner data of the overlap region, generated by the mobile scanner, to first scanner data of the overlap region, generated by the stationary laser scanner, serving as positional reference” which is primarily taught by Shenkar, with Feng teaching by combination that the second scanner is a mobile scanner.
	Applicant argues that Feng does not teach deformations of point clouds, but only teaches correcting for unwished, obstructing objects while representing scanned objects appropriately and accurately.
	Examiner replies that Feng states in paragraph [0004]: “In particular, a LiDAR measures distance to a target by illuminating the target with pulsed laser light and measuring the reflected pulses with a sensor. Differences in laser return times and wavelengths can then be used to construct digital three-dimensional (3-D) representations of the target. The data captured by the LiDAR is known as point cloud data. During the survey, various objects on the road may obstruct the view of the LiDAR. Since the pulsed laser light is reflected by the obstructing objects before it reaches the road, the captured point cloud data is distorted. A high-resolution map reconstructed using such distorted point cloud data cannot accurately reflect the scene captured.” [emphasis added]  Therefore, Applicant’s characterization of Feng is inaccurate.
	Furthermore, the cited portions of Feng discuss correcting distortions in the captured point cloud data due to holes, obstructing objects, and other imaging artifacts.  Given a broadest reasonable interpretation of the claim language, correcting distortion as specifically described in Feng can be considered “correcting deformations” as recited in the claim.  See MPEP § 2111.
	Applicant argues that Shenkar and Feng do not teach accuracy increasing for deformation correction.
	Examiner replies that, as similarly stated above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As expressly set forth in the previous Office Action, Shenkar teaches increasing the positional accuracy and therewith correcting rotational and translational errors of the second 3D point cloud (one particular type of correction) and its alignment with respect to the first 3D point cloud.  Feng teaches correcting deformations of the second 3D point cloud (a similar, but different, type of correction).  By combination, the disputed claim language is taught.
	Conclusion:  The rejections set forth in the previous Office Action of 22 April 2022 are shown above to be proper.  The rejections set forth below do not include any new grounds of rejection.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenkar (US-2015/0323672) in view of Feng (US-2020/0158875).
	Regarding claim 1:  Shenkar discloses a method for three-dimensional (3D) point cloud generation using a stationary laser scanner and a second laser scanner (fig 1 and [0069]-[0073] of Shenkar), the method comprising: scanning a first part of a surrounding with the stationary laser scanner to obtain a first 3D point cloud; scanning a second part of the surrounding with the second laser scanner to obtain a second 3D point cloud, wherein there is an overlap region of the first part and the second part of the surrounding (fig 1(21,23) and [0084]-[0085] of Shenkar – multiple 3D point clouds 21 with overlapping volume 23 scanned, one by each scanner); and aligning the second 3D point cloud to the first 3D point cloud to form a combined 3D point cloud (fig 2 and [0094]-[0107] of Shenkar – both 3D point clouds combined into a collective point cloud), wherein: the positional accuracy of individual points or cluster of points of the second 3D point cloud is increased by automatically referencing second scanner data of the overlap region, generated by the second laser scanner, to first scanner data of the overlap region, generated by the stationary laser scanner, serving as positional reference, and therewith correcting rotational and translational errors of the second 3D point cloud and its alignment with respect to the first 3D point cloud (figs 14-15, [0138]-[0139], [0145]-[0146], and [0164]-[0169] of Shenkar – position accuracy of second 3D point cloud is increased by minimizing the cost function and aligning the second 3D point cloud with the first 3D point cloud using the overlap region as positional reference, and thus producing the relative transformation).
	Shenkar does not disclose the second laser scanner is a mobile laser scanner; and correcting deformations of the second 3D point cloud, wherein the cluster of points of the second 3D point cloud is not a complete second 3D point cloud.
	Feng discloses the second laser scanner is a mobile laser scanner (fig 1(140) and [0017] of Feng); and correcting deformations of the second 3D point cloud (figs 2-3, [0021], [0028]-[0030], and [0036]-[0039] of Feng – correcting distortions (deformations) of the point cloud based on the scanned obstructing objects which give rise to the distortions in the point cloud data), wherein the cluster of points of the second 3D point cloud is not a complete second 3D point cloud (fig 5, [0029]-[0030], [0037], and [0048]-[0049] of Feng – cluster of points corresponding to the obstructing objects, and thus not the complete 3D point cloud).
	Shenkar and Feng are analogous art because they are from the same field of endeavor, namely laser scanning to obtain 3D point cloud data, and processing the 3D point cloud data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a mobile laser scanner for the second laser scanner; and correct deformations of the second 3D point cloud, wherein the cluster of points of the second 3D point cloud is not a complete second 3D point cloud, as taught by Metzler.  The suggestion for doing so would have been that the scanners of Shenkar can be moved about ([0065] of Shenkar), and a mobile laser scanner would thus make the laser scanning easier for the user; and limiting the deformation correction to the cluster of points based on the cause of the deformation would be more efficient than processing the entire 3D point cloud.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shenkar according to the relied-upon teachings of Feng to obtain the invention as specified in claim 1.
	Regarding claim 2:  Shenkar in view of Feng discloses the method according to claim 1 (as rejected above), wherein the referencing comprises a global optimization that jointly minimizes at least one of two-dimensional (2D)-to-2D distance, 2D-to-3D distance, 3D-3D distance between 3D points or 2D reprojections of the first scanner data and the second scanner data such that a best-fit between the first 3D point cloud and the second 3D point cloud is obtained (fig 1, fig 20, [0085]-[0090], and [0163]-[0170] of Shenkar – cost function optimized to minimize the reprojected planar point distances between overlapping planar points regions, the distances between points and regions in 3D overlapping point clouds, and the distances between reprojected planar point regions and 3D point clouds).
	Regarding claim 3:  Shenkar in view of Feng discloses the method according to claim 1 (as rejected above), wherein the referencing considers a calibration or position and orientation model of the mobile sensor ([0080]-[0082] of Shenkar – second laser sensor is mobile sensor as per the combination with Feng set forth above).
	Regarding claim 4:  Shenkar in view of Feng discloses the method according to claim 3 (as rejected above), wherein the model comprises a parametric function describing a distance or difference of corresponding points of the first scanner data and second scanner data (fig 1, [0034], and [0146]-[0147] of Shenkar).
	Regarding claim 5:  Shenkar in view of Feng discloses the method according to claim 4 (as rejected above), wherein the function describes a distance to be minimized between corresponding points of the first 3D point cloud and the second 3D point cloud ([0019] and [0147] of Shenkar).
	Regarding claim 6:  Shenkar in view of Feng discloses the method according to claim 4 (as rejected above), wherein the function describes a distance to be minimized between a point of the first or second 3D point cloud and a corresponding 3D point derived from two images of at least part of the overlap region (fig 14 and [0143]-[0147] of Shenkar) taken by a camera of the stationary laser scanner or camera of the mobile scanner from two different positions (fig 1 and [0084]-[0085] of Shenkar – second laser sensor is mobile sensor as per the combination with Feng set forth above).
	Regarding claim 7:  Shenkar in view of Feng discloses the method according to claim 4 (as rejected above), wherein the function describes an intensity difference to be minimized between corresponding points of a first image of at least part of the overlap region taken by a camera of the stationary laser scanner and of a second image of at least part of the overlap region taken by a camera of the mobile scanner (fig 1 and [0165]-[0170] of Shenkar – normal vector values of plane point groups of each point cloud regions do not differ by more than 5 degrees and by a RMS distance error; second laser sensor is mobile sensor as per the combination with Feng set forth above).
	Regarding claim 8:  Shenkar in view of Feng discloses the method according to claim 4 (as rejected above), wherein the function describes an intensity difference to be minimized between a point of the first or second 3D point cloud and its correspondence in an image of at least part of the overlap region taken by a camera of the stationary laser scanner or a camera of the mobile scanner (fig 1, [0147], and [0165]-[0170] of Shenkar – normal vector values of plane point groups of each point cloud regions do not differ by more than 5 degrees and by a RMS distance error (minimized amount); second laser sensor is mobile sensor as per the combination with Metzler set forth above).
	Regarding claim 9:  Shenkar in view of Feng discloses the method according to claim 1 (as rejected above), wherein based on the referencing: at least one of offset, scale, bias, or alignment of a scan or positional sensor of the mobile scanner is calibrated, or a position or orientation of the mobile sensor relative to the stationary laser scanner is corrected ([0080]-[0082], and [0145]-[0147] of Shenkar – second laser sensor is mobile sensor as per the combination with Metzler set forth above).
	Regarding claim 10:  Shenkar in view of Feng discloses the method according to claim 1 (as rejected above), wherein there is a feature detection within the first and the second scanner data and the referencing is additionally based on detected features (fig 14 and [0142]-[0144] of Shenkar).
	Regarding claim 11:  Shenkar in view of Feng discloses the method according to claim 1 (as rejected above), wherein the method is conducted directly and instantaneously during a scanning process (figs 3-4 and [0116]-[0126] of Shenkar – occurs as part of the point cloud data collection and imaging processes).
	Regarding claim 12:  Shenkar in view of Feng discloses the method according to claim 1 (as rejected above), wherein the second 3D point cloud serves for clearing up the first 3D point cloud by removing scan data relating to unwanted objects of the surrounding ([0034]-[0035], and [0147] of Shenkar – de-selection according to vector differences between point clouds).
	Regarding claim 13:  Shenkar discloses a system for 3D point cloud generation (fig 1 and [0069]-[0072] of Shenkar) comprising: a stationary laser scanner; a second laser scanner (fig 1(11) and [0073] of Shenkar – two laser scanners); an electronic system controller (fig 1 (12) and [0074] of Shenkar) configured to perform: scanning a first part of a surrounding with the stationary laser scanner to obtain a first 3D point cloud; scanning a second part of the surrounding with the second laser scanner to obtain a second 3D point cloud, wherein there is an overlap region of the first part and the second part of the surrounding (fig 1(21,23) and [0084]-[0085] of Shenkar – multiple 3D point clouds 21 with overlapping volume 23 scanned, one by each scanner); a aligning the second 3D point cloud to the first 3D point cloud to form a combined 3D point cloud (fig 2 and [0094]-[0107] of Shenkar – both 3D point clouds combined into a collective point cloud), wherein: the positional accuracy of individual points or cluster of points of the second 3D point cloud is increased by automatically referencing second scanner data of the overlap region, generated by the second laser scanner, to first scanner data of the overlap region, generated by the stationary laser scanner, serving as positional reference, and therewith correcting rotational and translational errors of the second 3D point cloud and its alignment with respect to the first 3D point cloud (figs 14-15, [0138]-[0139], [0145]-[0146], and [0164]-[0169] of Shenkar – position accuracy of second 3D point cloud is increased by minimizing the cost function and aligning the second 3D point cloud with the first 3D point cloud using the overlap region as positional reference, and thus producing the relative transformation).
	Shenkar does not disclose the second laser scanner is a mobile laser scanner; and correcting deformations of the second 3D point cloud, wherein the cluster of points of the second 3D point cloud is not a complete second 3D point cloud.
	Feng discloses the second laser scanner is a mobile laser scanner (fig 1(140) and [0017] of Feng); and correcting deformations of the second 3D point cloud (figs 2-3, [0021], [0028]-[0030], and [0036]-[0039] of Feng – correcting distortions (deformations) of the point cloud based on the scanned obstructing objects which give rise to the distortions in the point cloud data), wherein the cluster of points of the second 3D point cloud is not a complete second 3D point cloud (fig 5, [0029]-[0030], [0037], and [0048]-[0049] of Feng – cluster of points corresponding to the obstructing objects, and thus not the complete 3D point cloud).
	Shenkar and Feng are analogous art because they are from the same field of endeavor, namely laser scanning to obtain 3D point cloud data, and processing the 3D point cloud data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a mobile laser scanner for the second laser scanner; and correct deformations of the second 3D point cloud, wherein the cluster of points of the second 3D point cloud is not a complete second 3D point cloud, as taught by Metzler.  The suggestion for doing so would have been that the scanners of Shenkar can be moved about ([0065] of Shenkar), and a mobile laser scanner would thus make the laser scanning easier for the user; and limiting the deformation correction to the cluster of points based on the cause of the deformation would be more efficient than processing the entire 3D point cloud.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shenkar according to the relied-upon teachings of Feng to obtain the invention as specified in claim 13.
	Regarding claim 14:  Shenkar in view of Feng discloses a computer program product having one or more non-transitory computer readable media storing computer-executable instructions that in response to being executed by one or more processors, cause a computer to perform the method (fig 2, [0046], and [0088] of Shenkar) according to claim 1 (as rejected above).
	Regarding claim 15:  Shenkar in view of Feng discloses the method according to claim 1 (as rejected above), wherein the second 3D point cloud serves: for filling gaps; or for increasing the spatial resolution of selective parts of the first 3D point cloud (fig 2 and [0101]-[0112] of Shenkar – from low-precision to medium-precision to high-precision point cloud data).
	Regarding claim 16:  Shenkar in view of Feng discloses the method according to claim 1 (as rejected above), wherein the cluster of points of the second 3D point cloud is a portion of the complete second 3D point cloud (fig 5, [0029]-[0030], [0037], and [0048]-[0049] of Feng – cluster of points corresponding to the obstructing objects, and thus a portion of the complete 3D point cloud).  Shenkar and Feng are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 17:  Shenkar in view of Feng discloses the method according to claim 1 (as rejected above), wherein the cluster of points of the second 3D point cloud is a partition of the complete second 3D point cloud (fig 5, [0029]-[0030], [0037], and [0048]-[0049] of Feng – cluster of points are partitions of the complete 3D point cloud, and corresponding to the obstructing objects).  Shenkar and Feng are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 18:  Shenkar in view of Feng discloses the method according to claim 1 (as rejected above), wherein the cluster of points of the second 3D point cloud is a section of the complete second 3D point cloud (fig 5, [0029]-[0030], [0037], and [0048]-[0049] of Feng – cluster of points are section of the complete 3D point cloud, and corresponding to the obstructing objects).  Shenkar and Feng are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 19:  Shenkar in view of Feng discloses the system according to claim 13 (as rejected above), wherein the cluster of points of the second 3D point cloud is a portion of the complete second 3D point cloud (fig 5, [0029]-[0030], [0037], and [0048]-[0049] of Feng – cluster of points corresponding to the obstructing objects, and thus a portion of the complete 3D point cloud).  Shenkar and Feng are combined for the reasons set forth above with respect to claim 13.
	Regarding claim 20:  Shenkar in view of Feng discloses the system according to claim 13 (as rejected above), wherein the cluster of points of the second 3D point cloud is a partition or section of the complete second 3D point cloud (fig 5, [0029]-[0030], [0037], and [0048]-[0049] of Feng – cluster of points are partitions of the complete 3D point cloud, and corresponding to the obstructing objects).  Shenkar and Feng are combined for the reasons set forth above with respect to claim 13.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616